                      Case 2:20-cv-00340-JCM-EJY Document 24 Filed 07/20/20 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    LUCINDA LAWSON,                                     Case No. 2:20-CV-340 JCM (EJY)
                 8                                        Plaintiff(s),                     ORDER
                 9           v.
               10     EQUIFAX INFORMATION SERVICES,
                      LLC, et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is the matter of Lawson v. Equifax Information Services, LLC
               14
                      et al., case number 2:20-cv-00340-JCM-EJY. On April 13, 2020, defendant Bank of America,
               15
                      NA (“BANA”) filed a motion to dismiss. (ECF No. 10). On June 25, 2020, plaintiff Lucinda
               16
                      Lawson (“Lawson”) filed a notice of settlement with BANA. (ECF No. 23).
               17
                             Lawson and BANA represented that they intend to file dismissal paperwork within 60
               18
                      days. The court orders Lawson and BANA to file a stipulation to dismiss or a status report on or
               19
                      before August 25, 2020. The court also denies BANA’s motion to dismiss as moot in light of the
               20
                      parties’ settlement.
               21
                             Accordingly,
               22
                             IT IS SO ORDERED.
               23
                             DATED July 20, 2020.
               24
               25                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
               26
               27
               28

James C. Mahan
U.S. District Judge
